DETAILED ACTION
	This action is responsive to 11/05/2020.
	Prior objection to claim 4 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a touch panel and a fabrication method therefore, more specifically, to an indium tin oxide (ITO) touch panel, wherein touch electrodes are covered with an organic, transparent electrically conductive layer, therefore, the touch electrodes of the touch panel have good electrical conductivity and flexibility.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A touch panel, comprising: a plurality of touch electrodes comprising a plurality of touch units; wherein each of the touch units comprises at least one electrode, and each of the at least one electrode is a single-layer indium tin oxide (ITO) electrode; and at least one organic, transparent, electrically conductive layer; wherein each of the at least one organic, transparent, electrically conductive layer covers a corresponding surface of the at least one electrode.” Similar limitations are also recited in independent claim 11.
Claims 2-8, 10-13, and 15-19 variously depend from and further limit claims 1 and 11, and are therefore allowable. 
None of the references of record, alone or in combination, teaches or suggests all the limitations recited in claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627